                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 SHASTA MCCALLUM,

                Plaintiff,                                   OPINION and ORDER
    v.
                                                            Case No. 19-cv-415-wmc
 STATE OF WISCONSIN COURT OF                                Case No. 19-cv-468-wmc
 APPEALS, ROCK COUNTY CHILD
 PROTECTIVE SERVICES, SHANNON
 DEWEY, ROCK COUNTY FAMILY
 COURT, JUDGE ALAN BATES, JODI
 TIMMERMAN, ROCK COUNTY
 CORPORATION COUNSEL, ROCK
 SHERIFF DEPARTMENT, JANESVILLE
 POLICE DEPARTMEN, JANESVILLE
 SCHOOL DISTRICT, ATTORNEY
 JENNIFER NASH ELLIOT, GUARDIAN
 AD LITEM LISA SCHULTZ, GUARDIAN
 AD LITEM MELISSA BROOKE JOOSE,
 MIKE LARSON, and PAM LARSON,

                Defendants.


         Pro se plaintiff Shasta Casey McCallum filed these two civil actions pursuant to 42

U.S.C. § 1983 against defendants, various individuals and entities involved in the events

and proceedings surrounding the termination of her parental rights to her son “N.M.H.”

that took place between 2009 or 2010 and May 2018. Since the operative pleading in

these two cases are identical (see Case No. 19-cv-415, dkt. #8; Case No. 19-cv-468, dkt.

#2), the court will consolidate them pursuant to Federal Rule of Civil Procedure 42(a),

and this case will proceed under Case No. 19-cv-415. In both lawsuits, plaintiff seeks to

proceed in forma pauperis, and thus this court must review both complaints pursuant to 28

U.S.C. § 1915(e)(2). In doing so here, the court is mindful that McCallum is held to a
“less stringent standard” in crafting pleadings as a pro se litigant. Haines v. Kerner, 404 U.S.

519, 520 (1972). Even under a lenient pleading standard, however, both lawsuits are

subject to dismissal.    Accordingly, the court is dismissing both complaints without

prejudice and requiring plaintiff to submit one proposed amended complaint that corrects

the deficiencies laid about below.




                                 ALLEGATIONS OF FACT

       McCallum names the following defendants:           the State of Wisconsin Court of

Appeals; Rock County Child Protective Services; Child Protective Services (“CPS”) worker

Shannon Dewey, who was involved in the proceedings leading up to the termination of her

rights; Rock County Family Court; Judge Alan Bates; Rock County Corporation Counsel

Jodi Timmerman, who acted as a court commissioner for the Rock County proceedings

related to the termination of her rights; Rock County Corporation Counsel; Rock Sheriff

Department; Janesville Police Department; Janesville School District; Attorney Jennifer

Nash; Guardian Ad Litem Lisa Schultz; Guardian Ad Litem Melissa Brooke; and Pam and

Mike Larson, N.M.H.’s guardians.

       McCallum alleges that from 2009 or 2010 until July 2013, Rock County Child

Protective Services employees and various public officials caused her parental rights to

NMH to be terminated through various nefarious means, including falsifying drug tests so

that her blood tested positive for cocaine, conducting illegal searches of her person and

property, showing bias against her, refusing to give her a fair trial and falsifying court

documents. She further alleges that in July 2015, her appeal to the Wisconsin Court of

                                               2
Appeals was denied, also without due process, and that her most recent efforts to reassert

her rights in Rock County in 2018 were similarly constitutionally defective. McCallum

does not provide any details about these proceedings.




                                         OPINION

       After review, the court concludes that both complaints are subject to dismissal. To

start, the majority of the defendants require dismissal. Neither the State of Wisconsin

Appeals Court nor the Rock County Family Court are suable entities. McCormack v. Wright,

No. 12-cv-483-bbc, 2012 WL 5247278, at *2 (W.D. Wis. Oct. 23, 2012) (concluding that

since a circuit court is part of the county government it serves, it is not a separate suable

entity); Hoffman v. Kehl, No. 08C41, 2008 WL 358083, at *3 (E.D. Wis. Feb. 8, 2008)

(concluding that Kenosha County Circuit Court is not a suable entity since it is an agency

of the state); see also Buchanan v. City of Kenosha, 57 F. Supp. 2d 675, 678 (E.D. Wis. 1999)

(collecting cases on suable entities under Wisconsin law).

       Rock County Corporation Counsel, Rock County Sheriff Department, Janesville

Police Department, Rock County Child Protective Services and the Janesville School

District are not “persons” that may be sued under § 1983. Indeed, while Wisconsin

municipalities may be sued, see Wis. Stat. § 62.25, agencies and departments may not. Best

v. City of Portland, 554 F.3d 698, 698 n.1 (7th Cir. 2009) (“a police department is not a

suable entity under § 1983”); Whiting v. Marathon Cty. Sheriff’s Dep’t, 382 F.3d 700, 704

(7th Cir. 2004) (sheriff’s department is not a “legal entity separable from the county

government” and thus is not subject to suit under § 1983).


                                             3
       As for Judge Alan Bates, judges are immune from liability for actions taken in their

judicial capacity even if those acts are “flawed by commission of grave procedural errors.”

Stump v. Sparkman, 435 U.S. 349, 359 (1978). The Supreme Court has determined that,

“[a]lthough unfairness and injustice to a litigant may result on occasion, it is a general

principle of the highest importance to the proper administration of justice that a judicial

officer, in exercising the authority vested in him, shall be free to act upon his own

convictions, without apprehension of personal consequences to himself.” Mireles v. Waco,

502 U.S. 9, 10 (1991).       Likewise, plaintiff is challenging Rock County Corporation

Counsel Timmerman’s 2012 and 2013 decisions, in which Timmerman allegedly accepted

false evidence, held meetings with other defendants outside of her presence, and ultimately

separated plaintiff’s family. Timmerman thus is entitled to immunity from liability for

actions taken in her function as a court commissioner. Dellenbach v. Letzinger, 889 F.2d

755, 763 (7th Cir. 1989) (court commissioners performing “functions integral to the

judicial process” are immune from liability). As such, plaintiff has no claim under § 1983

against Bates or Timmerman.

       Furthermore, plaintiff names multiple individuals who do not constitute “state

actors” subject to liability under § 1983. It appears that Mike Larson and Pam Larson are

the individuals who allegedly obtained guardianship of N.M.H., and that Attorney Jennifer

Nash Elliot may have been involved in those proceedings but was not a government

employee. None of these individuals, however, appear to be working for a governmental

entity or could be otherwise classified as “state actors” for purposes of a civil rights action

brought under § 1983. See Lugar v. Edmundson Oil Co., 457 U.S. 922, 937 (1982) (“[T]he


                                              4
party charged with the deprivation must be a person who may fairly be said to be a state

actor” or a state official who “has acted with or has obtained significant aid from state

officials,” or whose “conduct is otherwise chargeable to the State.”). Similarly, defendants

Lisa Schultz and Melissa Brooke Joose appear to have been appointed as guardians ad litem

for N.M.H., and plaintiff seeks to proceed against them for their alleged failure to ensure

that plaintiff’s constitutional rights were protected. Yet courts have generally concluded

either that guardians ad litem have absolute immunity for their representation or that they

are not state actors subject to liability under § 1983. Cooney v. Rossiter, 583 F.3d 967, 970

(7th Cir. 2009) (“Guardians ad litem . . . are absolutely immune from liability for damages

when they act at the court’s direction.”); Nelson v. Kujawa, No. 07-cv-741, 2008 WL

2401260, at *2 (E.D. Wis. June 11, 2008) (“state-appointed guardians ad litem are not

state actors subject to liability under 42 U.S.C. § 1983”) (citations omitted). Since it does

not appear that Mike or Pam Larson, Elliot, Schultz or Joose constitute state actors -- or if

state actors, are entitled to immunity, -- plaintiff appears to have no § 1983 claim against

them. 1

          This leaves only defendant Shannon Dewey, a CPS worker, who, unlike the other

defendants appears to be a state actor and is not entitled to immunity. Thus, the question

becomes whether plaintiff’s allegations in her complaint support a constitutional claim

against her. The biological parent of a child has a fundamental right, protected by the due

process clause of the Fourteenth Amendment, to parent that child. See Lassiter v. Dep’t of




1
 To the extent plaintiff is seeking to pursue state law claims against these individuals based on the
court’s supplemental jurisdiction, 28 U.S.C. § 1367, she can so clarify in her amended pleading.

                                                 5
Soc. Servs., 452 U.S. 18, 27 (1981). A parent may be deprived of that right only if she is

afforded notice and an opportunity to be heard at a meaningful time in a meaningful way.

In cases involving the termination of parental rights or the removal of a child from the

parental home, this usually would require a hearing and an opportunity to participate in

that hearing. Ellis v. Hamilton, 669 F.2d 510, 512 (7th Cir. 1982). When the state provides

adequate remedies to the parent, there is no due process violation. Id. at 515. Indeed,

Wisconsin allows for review of ex parte orders regarding child custody and placement, and

this review provides an adequate remedy for an erroneous order. See, e.g., Jones v. Jones, 142

Wis. 2d 943, 419 N.W.2d 573 (Ct. App. 1987) (reviewing a Dane County Court

Commissioner’s ex parte order granting custody of a child and concluding that court

hearings concerning the order after it was entered satisfied due process).

       Here, it appears that plaintiff has been able to take advantage of the available

Wisconsin remedies, and thus it is unlikely that she has a viable claim under the Fourteenth

Amendment against Dewey. While plaintiff alleges that Dewey conducted unauthorized

searches, falsified documents and was not present at all of the legal proceedings during

critical stages of the CPS investigation, plaintiff’s allegations suggest that she participated

in the proceedings that resulted in the termination of her parental rights and thus had an

opportunity to challenge Dewey’s actions. Plaintiff’s brief and conclusory allegations may

challenge the evidence Dewey presented during the proceedings, but her allegations do not

suggest that Dewey actually prevented her from participating in those proceedings. As

such, as currently pled, her complaint does not satisfy Federal Rule of Civil Procedure 8,




                                              6
which requires the complaint to present “a short and plan statement of the claim showing

that [she] is entitled to relief.”

       Since plaintiff’s complaint is so lacking in detail, the court will afford her the

opportunity to submit a proposed amended complaint explaining how Dewey prevented

her from accessing a remedy in the state court system, not just that she is dissatisfied with

the results. In deciding whether to submit an amended complaint, plaintiff should bear in

mind that her claim will go forward only if she can allege facts suggesting that she had been

completely shut out of the process, such that she has had no meaningful opportunity to be

heard concerning her parental rights. She should tell a more complete story about what

Dewey did to prevent her a full and fair opportunity to protect her parental rights and

what steps she has taken to reverse that order. In particular, plaintiff should provide a

timeline of the events leading up to the termination of her parental rights, the steps Dewey

took to interfere with her ability to participate in the termination proceedings and the

impact of those steps on the proceedings.          If plaintiff submits a proposed amended

complaint by October 3, 2019, the court will take it under advisement for screening

pursuant to § 1915(e)(2). If plaintiff fails to respond to this order by that deadline, the

case will be dismissed.

       Finally, plaintiff has filed a motion for attorney assistance (dkt. #3), which will be

denied without prejudice. This court will agree to recruit counsel for a pro se litigant only

when she demonstrates that her case is one of those relatively few cases in which it appears

from the record that the legal and factual difficulty of the case exceeds her ability to litigate

it. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). If the court determines that


                                               7
plaintiff may proceed based on the allegations in her proposed amended complaint,

plaintiff may renew her motion for assistance in recruiting counsel. At this point, however,

it would be premature to recruit counsel for her.

                                          ORDER

       IT IS ORDERED that:

       1. The clerk of court is directed to consolidate Case No. 19-cv-415 and 19-cv-468,
          and this case shall proceed as Case No. 19-cv-415.

       2. Plaintiff’s complaints are DISMISSED without prejudice, for failure to comply
          with Federal Rule of Civil Procedure 8.

       3. Plaintiff may have until October 3, 2019, to submit an amended complaint
          that omits improper defendants and provides additional details related to her
          proposed Fourteenth Amendment due process claims against defendants. If
          plaintiff submits a proposed amended complaint by that deadline, the court will
          take it under advisement for screening. If plaintiff fails to respond to this order
          by that deadline, the case will be dismissed.

       4. Plaintiff’s motion for attorney assistance (Case No. 19-cv-415, dkt. #3) is
          DENIED without prejudice.

       5. Plaintiff’s motions for default (Case No. 19-cv-415, dkt. #16, Case No. 19-cv-
          468, dkt. #10) are DENIED.

       Entered this 12th day of September, 2019.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge




                                                8
